Case 3:20-cv-07811-RS Document 13 Filed 11/25/20 Page 1of5

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-VC

 

 

 

PLAINTIFFS,
Vv. FILED
Approximately 69,370 Bitcoin (BTC), NOV 25 yaad
Bitcoin Gold (BTG), SUSAN ¥. SOONG
Bitcoin SV (BSV). and Bitcoin Cash (BCH) GLERK, U.S, DISTRICT COURT
seized from 1HQ3Go3ggs8pFnXuHVHRytPCqsfGG8Hbh, NORTHERN DISTRICT OF CALIFORNIA
DEFENDANTS.
Adesijuols O, Ogunjobi
10200 Belle Rive Blvd
Bled 6 #45
Jacksonville. FL 32256
Cell: (904) 894-1466
Email: info(@toksbancorpetal.com
Website: www.toksbancorpetal.com
Via Mail

November 23, 2020

Judge Vince Chhabria

United States District Court For the Northern District of California
Federal Courthouse

Courtroom 4-17" Floor

450 Golden Gate Avenue

San Francisco. CA 94102
Case 3:20-cv-07811-RS Document13 Filed 11/25/20 Page 2 of 5

Dear Judge Chhabria:

I am writing this letter to introduce myself and to request the court issue an order to allow the
these assets 69,370.22491543 Bitcoin (BTC), 69,370.10730857 Bitcoin Gold (BTG),
69,370.10710518 Bitcoin SV (BSV), and 69,370.12818037 Bitcoin Cash (BCH) seized from
1HQ3Go3ggs8pFnXuH VHRytPCq5fGG8Hbh, Defendant, pursuant to pursuant to judicial
forfeiture action, as authorized by 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b), and 21
U.S.C. § 881(a)(6).

This is a serious matter before this court and this country and its citizens need protection from
this COVID-19 scam. I filed a complaint under class action in district court in Richmond,
Virginia and developed a website to support all the capital lined up but need to get the pre-trial
process started with attorneys in Virginia. The press release in November and articles about
United States Attorney’s Office for the Northern District of Virginia filing lawsuit to forfeit $1
billion worth of cryptocurrencies opened that door right away to secure $25,000,000 in loan.

I contact the United States Attorney’s Office for the Northern District of California to make a
“pending” offer of $2.5 billion in cash to purchase those assets. I opened account with a BlockFi,
a lender in cryptocurrencies and signed a loan document for $25,000,000. Gave the username
and password to the United States Attorney’s Office NDC to use to transfer the assets and allow
3,083 bitcoins to be deposited as collateral against the $25,000,000. I established how the largest
transaction is tied to largest global class action as outlined on the website at
www.toksbancorpetal.com for your own review which is accessible to the public as well.

 

I referred the United States Attorney’s Office NDC to the website and the Global Press Release
about the $5 trillion credit facility structured which the United States Treasury and Federal
Reserve have not disavowed in public because website is accessible to the public to view and
somebody is bound to question if such credit facility was structured and if not I won’t be writing
this letter, instead sitting in jail because it is true, and the documents that structured such credit
facility were submitted to United States Attorney’s Office for the Northern District of California
which ironically has the resources to verify if such documents were submitted as I claimed when
I contacted the office.

I contacted attorneys at Sidley Austin LLP to take over legal representation which will start in
California way before I decided to put together all the relevant documents for this motion to
intervene. The attorneys I put on the documents to file this motion for intervention are
“recommendation” and they will be paid for this, period if they show up for the hearing. They’re
attorneys and citizens of United States and they are obligated to defend and protect this country.
The attorneys’ appearance in the court is about the direction of this country and global
community. This is not about me, of course I initiated the challenge to COVID-19, structured the
credit facility, developed the website, contacted attorneys, drafted the motion and all relevant
documents accompanying the motion and finally filed the documents via mail since I don’t have
acceass to electronica finagling due to I don’t have a case opening before district court in
California and no attorney signed in to use their account to do so. But at the end of the day, this
is about global community. This court cannot expect one man to do other people’s jobs,
everybody has to contribute their part to see once and for all is COVID-19 real or not. COVID-
Case 3:20-cv-07811-RS Document13 Filed 11/25/20 Page 3 of5

19 is not real. The position of the class action complaint is not dispute of sickness and death, but
COVID-19 does not exist. Anybody that’s sick or dead did so from other ailments, not from
COVID-19.

The request to this court is simple: allow the assets transferred to the account set up at BlockFi
which United States Attorney’s Office for the Northern District of California has username and
password to monitor the account. Only 3,083 bitcoins is required to be deposited as “collateral”
which leaves 66,370 bitcoins still available.

I checked the calendar of schedules in your court and noticed that Thursdays are for civil
motions and hearings. The Assistant United States Attorneys will show up for the hearing and
they can represent the whole parties because the intervenors are joining plaintiffs and United
States is one of the lead plaintiffs in the global class action in Virginia pending trial which is why
the motion for intervention has all parties listed in the front which is the formality..

For the record, the credit facility cannot be denied under Equal Credit Opportunity Act which
prohibits discrimination of any kind. We’re issuing bonds to cover the credit facility and the part
of the credit facility will pay the $2.5 billion in cash submitted to United States Attorney’s Office
NDC. Congress and Senate are being forced to fund a scam which is COVD-19. The members at
the house are tired and they want to see people go back to work and as long as society continues
to support this scam, the COVID-19 scammers will continue to push to make more trilions while
poverty is getting worse.

$25,000,000 is enough to get the whole process started compared to trillions United States has
wasted and jobs are lost. This situation is worse that financial crisis. The COVID-19 scam is
affording to shut down businesses, restrict movement like no other. It is like era of Nazi. Pretty
soon, violence will take form to use to survive which we don’t want. We need to be in court,
period. It takes money to expose the bad guys just like law enforcement go after bad guys with
funds earmarked for them to do so.

The irony here is California which is now the window of future (preview) under COVID-19
scam is exactly where the fund to expose COVID-19 scam is coming from. This is seized assets
and let’s put this into good use. United States Attorney’s Office NDC can afford to donate 3,083
bitcoins needed as collateral to allow $25,000,000 loan transferred into corporate account, but I
insist, no need for that, $2.5 billion in cash will be paid to United States Attorney’s Office NDC.
The United States Attorney’s Office NDC is not scrapped for cash, they seized these assets and if
there are no assets to be seized the office will still be in operation.

‘The class action lawsuit (complaint) to challenge the veracity of COVID-19 was filed on June 1,
2020 without any knowledge of United States Attorney’s Office NDC would seize some assets
(cryptocurrencies) valued $1 billion. However, since the opportunity is right in front of us, then
we must embrace it.

We will be conducting global press releases, press conference, working with governments all
over the world to educate them how easy few people in our society can brainwash people just
like that using others. Investigations of hospitals and their bogus data, media getting paid to
Case 3:20-cv-07811-RS Document 13 Filed 11/25/20 Page 4of5

promote COVID-19 scam, all the bogus new cases that reflect forcing people to be labelled
COVID-19. To be blunt people were kidnapped to be slaves, people were arrested to be
exterminated via gas during holocaust including starving them, genocides were implemented on
vulnerable and innocent people. Human nature is ugly, I need to be brutal honest here that human
beings are capable of anything and COVID-19 is part of ugliness human nature can afford.

The only people that are afraid of exposing COVID-19 scam via this class action are the
COVID-19 scammers that want to sell their bogus vaccines to the whole world and pretend they
curb a huge virus, nothing could be further from the truth. The reason this COVID-19 scam is
thriving is because governments all over the world are supporting it which makes it very difficult
to expose it, but not enough to deny any challenge of COVID-19 in court of law.

All the new cases of COVID-19 are just typical propaganda to support the COVID-19 scam
because no one is investigating. The bogus COVID-19 test is so clandestine, discretion is guiding
the test results meaning only officials in charge of testing determine who is “positive” and who is
“negative.” It is bogus.

If this court makes reference to all the people being sick and dead to validate COVID-19 it is a
misconception of the class action global lawsuit. That’s not the issue before the court because for
people to get sick and die is natural, but what we’re in court for is COVID-19 scammers are
using what’s natural and normal in human beings to promote COVID-19 scam meaning they
must demonstrate in public how they determine COVID-19 exist via the court during trial just
like people present evidence in court to prosecute a case. They will flunk.

If the court says if COVID-19 turns out to be fake, then no need for vaccines, forcible lock
downs, mask wearing, courts, businesses will open and forever no one, no one period can tell the
whole world COVID-19 cases are rising. It is a fact, COVID-19 does not exist.

The court will be surprised the very element invalidates COVID-19. What’s the element?
“Immune System.” The immune system is enough for people to handle sickness, however if such
system is depleted, then hospital is the next and if hospital fails, then time to depart this planet.
Take a look at the bogus symptoms of COVID-19, that’s what immune system can handle
without hospitalization, however for the COVID-19 scammers to tell the whole world vaccines
needed, stay home, keep your distance, wear masks, gloves, sanitize, etc., is classic brainwash.

The case numbers of the class action is inside the motion. The website is for public and this court
to review as well about the bogus COVID-19. This is a “global cult” and it is time to challenge
this and end this total madness for good. Time to end the delusions here.

Please be advised, if the attorneys at Sidley Austin refused to show up at the hearing, that should
not deny this country to be protected. The Assistant United States Attorneys can represent United
States as party to the civil forfeiture and intervention since the office is collecting $2.5 billion in
cash and the benefits to global society outweighs lack of appearance by the attorneys at Sidley
Austin which ironically when COVID-19 is declared a total fraud, scam and hoax, everybody
will go back to normal life and the very attorneys at Sidley Austin will enjoy such benefits
representing litigants without restrictions of COVID-19 scam.
Case 3:20-cv-07811-RS Document 13 Filed 11/25/20 Page5of5

Sure, nothing wrong for few to sacrifice which is noble. However this sacrifice to challenge
COVID-19 scam is the best for this generation.

 
